Citation Nr: 0300686	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  95-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder on a direct basis.

2.  Entitlement to service connection for a lung disorder, 
including chronic obstructive pulmonary disease (COPD) and 
pulmonary tuberculosis (PTB), due to Agent Orange 
exposure.

(The issues of entitlement to a compensable rating for 
residuals of prostate cancer and entitlement to special 
monthly compensation based on the need for regular aid an 
attendance of another person or on the basis of being 
housebound will be the subjects of a later decision.)  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to 
February 1950, from July 1951 to July 1956, and from 
August 1956 to October 1969, at which time he retired with 
more than 20 years of active duty.  

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The matter was remanded by 
the Board in March 1997 to afford the veteran his due 
process rights.  The veteran requested and was scheduled 
to appear before a Member of the Board at a hearing at the 
RO in September 2001; however, the veteran canceled this 
hearing.

As the claim of entitlement to service connection for a 
lung disorder to include PTB on a direct basis was the 
subject of final July 1980 and February 1991 rating 
decisions, that claim must be adjudicated on the basis of 
whether new and material evidence has been submitted to 
reopen the claim.  With respect to the veteran's 
contention that his pulmonary problems since service are 
related to his exposure to Agent Orange in Vietnam, the 
Board notes that the law and regulation pertaining to 
diseases related to Agent Orange exposure evolved 
subsequent to the February 1991 rating decision that 
denied service connection for a lung disorder on a direct 
basis.  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that when there is a 
change in law or regulation, after a prior final decision 
on a claim, and that change provides a new basis for 
establishing entitlement to the relief sought so as to 
render the new claim legally and factually distinct from 
the former claim, de novo adjudication is justified.  
Spencer v Brown, 4 Vet. App. 283, 288-90 (1993); Cf. 
Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).  
Therefore, the veteran's claim of entitlement to service 
connection for a lung disorder, including COPD and PTB, 
due to Agent Orange exposure will be adjudicated by the 
Board on a de novo basis.  

The Board is undertaking additional development on the 
issue of increased evaluation for residuals of prostate 
cancer pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  As the issue of entitlement to 
special monthly compensation based on need for aid and 
attendance or being housebound is inextricably intertwined 
with the issue being developed, this issue is deferred 
pending development.  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder, 
including COPD and PTB in February 1991.  The veteran was 
notified of that decision, and of his appellate rights and 
procedures.  The veteran not did file an appeal following 
receipt of the July 1991 statement of the case.

2.  The evidence submitted since the February 1991 rating 
decision is not so significant that it must be considered 
in order to fairly decide the veteran's claim of 
entitlement to service connection for a lung disorder, 
including COPD and PTB, on a direct basis.  

3.  The veteran served in Vietnam during the Vietnam Era 
and is presumed to have been exposed to Agent Orange.  

4.  There is no competent medical evidence relating the 
veteran's COPD or PTB to Agent Orange exposure during 
service.  



CONCLUSIONS OF LAW

1.  The February 1991 rating decision, which denied the 
veteran's claim of service connection for a lung disorder, 
including COPD and PTB, on a direct basis, is final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for a lung disorder, including COPD 
and PTB, on a direct basis is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5100 et. seq., 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.  COPD and PTB may not be presumed to be due to Agent 
Orange exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has lung disability that was 
caused by his exposure to Agent Orange while stationed in 
Vietnam during the Vietnam era. 

I.  A Lung Disorder- Direct Service Connection

The veteran's claim for service connection for a lung 
disorder, including COPD and PTB, on a direct basis was 
denied by a February 1991 rating decision.  The veteran 
filed a notice of disagreement and the RO issued a 
statement of the case in July 1991.  The veteran did not 
perfect a timely appeal to this decision.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d), 20.302(a).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991); Evans 
v. Brown, 9 Vet. App 273 (1996).  

 The regulation defining new and material evidence has 
been amended, effective for claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As this claim was filed prior to this date, the 
previous version of the regulation must be applied. 

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Specifically, under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

The RO did not consider the veteran's claim for service 
connection for a lung disorder to include COPD and PTB on 
a direct basis as new and material to reopen.  However, 
the Board is under a legal duty in these situations to 
first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The evidence considered at the time of the RO's February 
1991 rating decision included the veteran's service 
medical records, VA and private medical records dated from 
1979 to 1991, and statements from the veteran and his 
spouse.  Service medical records did not reveal any 
complaint or finding of a chronic lung disorder. VA and 
private medical records dated between March 1979 and 
January 1991 included the following: a March 1979 VA chest 
X-ray that noted bilateral infiltrates, not seen on 
previous films, that were consistent with tuberculosis; 
a March 1979 medical record from the Florida Community 
Tuberculosis Control Services that noted the veteran had 
been recently discharged from a VA hospital with a 
diagnosis of tuberculosis; a June 1980 VA medical 
examination report showing that the veteran was treated at 
a VA Medical Center one year before with a nine month 
history of malaise, fatigue, night sweats, and weight 
loss; private medical records from J. F. Hull, D.O., dated 
from 1986 to 1988, that included a March 1988 statement 
indicating that the veteran had a long standing history of 
restrictive and obstructive lung disease, status post PTB, 
first diagnosed in 1979, and that pulmonary function 
studies revealed severe obstructive and moderate 
restrictive lung disease; an October 1989 VA outpatient 
record that diagnosed COPD; and an undated statement from 
the veteran's spouse that described his breathing 
problems.  

The February 1991 rating decision determined that the 
evidence presented since the denial of service connection 
for tuberculosis by a July 1980 rating decision was not 
new and material so as to reopen a claim of entitlement to 
service connection for a lung disorder.  

The evidence submitted since the February 1991 rating 
decision, in addition to the veteran's contentions, 
consists of VA and private medical records dated in the 
1990's that show that he had worsening COPD/emphysema.  

The veteran presented statements regarding his claim that 
he sustained lung disability in service .  However, the 
record does not show that he is a medical professional, 
with the training and expertise to diagnose the presence 
of any lung disorder in service.  Consequently, his lay 
statements, while credible with regard to subjective 
complaints and history, are not competent evidence for the 
purpose of showing that he sustained a lung disorder, 
including COPD and PTB, in service.  See Layno v.  Brown, 
6 Vet. App. 465, 470 (1994).; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments 
submitted since the February 1991 rating decision 
constitute new and material evidence.  While the evidence 
submitted since the February 1991 rating decision is new, 
in that it was not previously of record, it is not 
material and not so significant that it must be considered 
to fairly decide the merits of the claim.  The VA medical 
evidence of record does not contain any medical opinions 
relating the veteran's lung disorder to service.  The 
Board notes that although this medical evidence is new, in 
that it was not previously of record, it is not material 
to the claim.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

Thus, the Board finds that none of the evidence submitted 
since the February 1991 RO decision is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  The claimant has not submitted new and 
material evidence sufficient to reopen the previously 
denied claim for entitlement to service connection for a 
lung disorder on a direct basis.
 
II.  A Lung Disorder Due to Agent Orange Exposure

The veteran's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the 
President signed into law the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103(Dec. 
27, 2001).  Section 201 of this Act amends 38 U.S.C. 
§ 1116 to provide a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2002).  This is clearly a liberalizing 
provision and, as such will be applied in the present 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A chronic, tropical, or prisoner-of-war related disease, 
or a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence 
of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  Note 2: For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months 
of exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 
1991, a determination as to which conditions may be 
considered to be associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era 
lies within the purview of the Secretary of VA.  The 
Secretary formally announced in the Federal Register on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  Hence, presumptive 
service connection based on exposure to Agent Orange in 
Vietnam may not be granted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  COPD and PTB have not 
been designated by the Secretary as a condition for which 
a presumption of service incurrence is warranted under the 
Agent Orange regulations.  Moreover, the record does not 
contain any medical opinion relating the veteran's COPD 
and PTB to his Agent Orange exposure in service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran's COPD or PTB 
are due to his Agent Orange exposure in service.  Thus, 
the claim is denied.

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, as noted above, 
that issue was previously denied by the RO, and evidence 
to reopen has not been submitted.

III.  VCAA 

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the veteran was notified in the February 1995, August 
1998, and October 1999 rating decisions, the July 1995 and 
February 2000 statements of the case (SOCs), and the March 
1996 supplemental statement of the case (SSOC) of the 
evidence necessary to substantiate his claims, and of the 
applicable laws and regulations.  In the July 1995 and 
February 2000 SOCs, the RO informed the veteran as to what 
evidence was necessary in order for VA to grant his 
claims.  It informed him that it would assist in obtaining 
identified records to include those from Federal agencies, 
but that it was his duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with a copy of the 
February 1995, August 1998, and October 1999 rating 
decisions, the veteran was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decisions, the SOCs, 
and the SSOC adequately informed the veteran of the 
evidence needed to substantiate his claims and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  
The record shows that the RO has secured the veteran's 
service medical records and VA and private medical 
treatment records since service.  The veteran has not 
identified any additional records that may still be 
outstanding.  The Board notes that the veteran was 
afforded the opportunity to provided testimony at a 
September 2001 Travel Board hearing but canceled his 
appearance.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
a lung disorder on a direct basis, that claim remains 
denied.  Service connection for a lung disorder, including 
COPD and PTB, due to Agent Orange exposure is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

